955 F.2d 40
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William B. ECHARD, Plaintiff-Appellant,v.U.S. DEPARTMENT OF AGRICULTURE SOIL CONSERVATION SERVICE;Jim Wist, Agent, Defendants-Appellees,andAnne Arundel County Department of Inspections & Permits;Leroy Jonus;  Damon Cogar;  George Klug;  James Thomas;Mike Evans, Agents;  State of Maryland Department ofEnvironment Sediment and Stormwater Administration;  MartinW. Walsh;  H. Earl Shaver;  Chris Westergard;  Frank Payer,Agents;  Cheval Trails Homeowners;  Gary Probsts;  GradonRipley, Agents, Defendants.
No. 91-1080.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 27, 1991.Decided Feb. 10, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   M.J. Garbis, District Judge.  (CA-90-1138-MJG)
D.Md.
DENIED.
William B. Echard, appellant pro se.
Robert Mason Thomas, Jr., Office of the United States Attorney, Baltimore, Md for appellees.
OPINION
PER CURIAM:


1
William B. Echard has moved for a stay of proceedings in the district court pending his appeal of the district court's order dismissing the federal defendants from his suit and remanding his case to state court.   Echard has failed to comply with Fed.R.App.P. 8(a), which requires application for a stay to be made first in the district court.   Further, Echard has not shown that he is entitled to such a stay under the test set out in  Long v. Robinson, 432 F.2d 977, 979 (4th Cir.1970).


2
The motion for stay is therefore denied.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
MOTION DENIED.